internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------------- ---------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc intl b06 plr-103855-13 date date legend taxpayer --------------------------------------------------------------------- parent ----------------------------- accounting firm ------------------------------------------ law firm ---------------------------- date -------------------------- date ---------------------------- date --------------------------- dear -------------- this replies to your representative’s letter dated date in which you request on behalf of taxpayer an extension of time under sec_301_9100-3 to file a form 4876-a election to be treated as an interest_charge_disc effective as of date the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-103855-13 facts taxpayer is a domestic_corporation wholly owned by parent an s_corporation accounting firm had provided tax_advice to parent for many years shortly before date accounting firm advised parent of benefits that an interest charge domestic_international_sales_corporation ic-disc may provide parent proceeded to rely on accounting firm to arrange for the formation and qualification of an ic-disc accounting firm in turn engaged law firm to prepare the corporate documents and the ic-disc election on date taxpayer was incorporated about that time accounting firm received from law firm a document that accounting firm thought at the time erroneously was simply a copy for accounting firm’s files of an ic-disc election for taxpayer that law firm had filed with the service taxpayer proceeded to operate as an ic-disc taxpayer also did not take any position inconsistent with ic-disc status taxpayer filed form 1120-ic-disc interest charge domestic_international_sales_corporation return as its first tax year’s annual return by the due_date of that form including extension date on date about two months after the return was filed the service sent taxpayer a notice that it had no record of taxpayer electing ic-disc status taxpayer promptly received the notice accounting firm and law firm investigated the situation accounting firm and law firm had each previously believed the other had filed the ic- disc election with the service but accounting firm discovered that what it thought was merely a copy for its own files was the election that was meant to be filed with the service about eight weeks after the date of the service notice accounting firm submitted the ruling_request that is the subject of this letter law and analysis sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election plr-103855-13 temp sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as a ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_1_992-2 provides that except as otherwise provided in paragraphs b and c of that section the election to be treated as a domestic_international_sales_corporation shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to the form 4876-a when filed with the service_center sec_301_9100-1 provides in part that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government in the present situation the election described in temp sec_1 1t b is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer's ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic- disc for taxpayer's first taxable_year beginning date plr-103855-13 the granting of an extension of time to make the election is not a determination that taxpayer is otherwise eligible to make the election or to claim disc status or benefits a copy of this letter_ruling should be filed with the form 4876-a and shareholder consent statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely joseph l tobin senior counsel branch international
